REASONS FOR ALLOWANCE
Claims 1-2 and 5-12 are allowed.

Claims 1 and 10 have been amended to incorporate the limitations of previous claims 3 and 4.
The arguments over Kim2 are persuasive.  Kim2 utilizes a third polymer including a conjugated based polymer that is formed from small particles (within the claimed range) to yield large particles (outside the claimed particle diameter).  This transformation yields a copolymer outside the claims when formed.
The rejections over Bandrup are withdrawn in light of the amendments incorporating the limitations of claims 2 and 3.
The rejections over Kim are withdrawn in light of applicant’s arguments.  Further, applicant shows that when a particle diameter of about 300 nm is utilized (similar to Kim), there is an unexpected change in color over time.


In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764